OPINION ON STATE’S PETITIONS FOR DISCRETIONARY REVIEW
PER CURIAM.
Appellants were each convicted by a jury of conspiracy to commit bribery. Punishment in each case was assessed by the trial judge at confinement for eight years, probated for eight years, and a fine of $5,000.00. The Court of Appeals reversed. Ramirez v. State, 801 S.W.2d 110 (Tex.App.—San Antonio 1990). We granted the State’s petition for discretionary review to determine whether the Court of Appeals erred in finding no rational trier of fact could have found the essential elements of the offense charged beyond a reasonable doubt.
We have considered the ground(s) presented and find the State’s petitions for discretionary review were improvidently granted and are, therefore, dismissed. As is true in every case where discretionary review is dismissed, the dismissal does not constitute an endorsement or adoption of the reasoning employed by the Court of Appeals. Sheffield v. State, 650 S.W.2d 813 (Tex.Cr.App.1983). With this understanding, we dismiss the State’s petitions for discretionary review.
McCORMICK, P.J., and WHITE, J., dissent.